


110 HR 1964 IH: Freedom of Choice

U.S. House of Representatives
2007-04-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 1964
		IN THE HOUSE OF REPRESENTATIVES
		
			April 19, 2007
			Mr. Nadler (for
			 himself, Mr. Abercrombie,
			 Mr. Ackerman,
			 Mr. Allen,
			 Mr. Arcuri,
			 Ms. Baldwin,
			 Ms. Berkley,
			 Mr. Berman,
			 Mr. Blumenauer,
			 Mr. Boucher,
			 Mrs. Capps,
			 Mr. Cohen,
			 Mr. Conyers,
			 Mr. Davis of Illinois,
			 Mrs. Davis of California,
			 Mr. DeFazio,
			 Mr. Ellison,
			 Mr. Emanuel,
			 Mr. Farr, Mr. Fattah, Mr.
			 Filner, Mr. Frank of
			 Massachusetts, Mr.
			 Grijalva, Ms. Harman,
			 Ms. Hirono,
			 Mr. Holt, Mr. Honda, Mr.
			 Inslee, Ms. Jackson-Lee of
			 Texas, Mr. Jackson of
			 Illinois, Mr. Kucinich,
			 Mr. Lantos,
			 Mr. Larsen of Washington,
			 Ms. Lee, Mr. Loebsack, Mrs.
			 Lowey, Ms. Matsui,
			 Ms. McCollum of Minnesota,
			 Mr. McDermott,
			 Mrs. Maloney of New York,
			 Mr. Miller of North Carolina,
			 Mr. Moran of Virginia,
			 Mr. Olver,
			 Mr. Porter,
			 Ms. Linda T. Sánchez of California,
			 Ms. Schakowsky,
			 Mr. Shays,
			 Ms. Slaughter,
			 Ms. Solis,
			 Mr. Stark,
			 Ms. Sutton,
			 Mr. Thompson of California,
			 Mr. Towns,
			 Ms. Watson,
			 Mr. Waxman,
			 Mr. Weiner,
			 Mr. Wexler, and
			 Ms. Woolsey) introduced the following
			 bill; which was referred to the Committee
			 on the Judiciary
		
		A BILL
		To protect, consistent with Roe v. Wade, a woman’s
		  freedom to choose to bear a child or terminate a pregnancy, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Freedom of Choice
			 Act.
		2.FindingsCongress finds the following:
			(1)The United States
			 was founded on core principles, such as liberty, personal privacy, and
			 equality, which ensure that individuals are free to make their most intimate
			 decisions without governmental interference and discrimination.
			(2)One of the most
			 private and difficult decisions an individual makes is whether to begin,
			 prevent, continue, or terminate a pregnancy. Those reproductive health
			 decisions are best made by women, in consultation with their loved ones and
			 health care providers.
			(3)In
			 1965, in Griswold v. Connecticut (381 U.S. 479), and in 1973, in Roe v. Wade
			 (410 U.S. 113) and Doe v. Bolton (410 U.S. 179), the Supreme Court recognized
			 that the right to privacy protected by the Constitution encompasses the right
			 of every woman to weigh the personal, moral, and religious considerations
			 involved in deciding whether to begin, prevent, continue, or terminate a
			 pregnancy.
			(4)The Roe v. Wade
			 decision carefully balances the rights of women to make important reproductive
			 decisions with the State's interest in potential life. Under Roe v. Wade and
			 Doe v. Bolton, the right to privacy protects a woman's decision to choose to
			 terminate her pregnancy prior to fetal viability, with the State permitted to
			 ban abortion after fetal viability except when necessary to protect a woman’s
			 life or health.
			(5)These decisions
			 have protected the health and lives of women in the United States. Prior to the
			 Roe v. Wade decision in 1973, an estimated 1,200,000 women each year were
			 forced to resort to illegal abortions, despite the risk of unsanitary
			 conditions, incompetent treatment, infection, hemorrhage, disfiguration, and
			 death. Before Roe, it is estimated that thousands of women died annually in the
			 United States as a result of illegal abortions.
			(6)In countries in
			 which abortion remains illegal, the risk of maternal mortality is high.
			 According to the World Health Organization, of the approximately 600,000
			 pregnancy-related deaths occurring annually around the world, 80,000 are
			 associated with unsafe abortions.
			(7)The Roe v. Wade
			 decision also expanded the opportunities for women to participate equally in
			 society. In 1992, in Planned Parenthood v. Casey (505 U.S. 833), the Supreme
			 Court observed that, [t]he ability of women to participate equally in
			 the economic and social life of the Nation has been facilitated by their
			 ability to control their reproductive lives..
			(8)Even though the
			 Roe v. Wade decision has stood for more than 30 years, there are increasing
			 threats to reproductive health and freedom emerging from all branches and
			 levels of government. In 2006, South Dakota became the first State in more than
			 15 years to enact a ban on abortion in nearly all circumstances. Supporters of
			 this ban have admitted it is an attempt to directly challenge Roe in the
			 courts. Other States are considering similar bans.
			(9)Further
			 threatening Roe, the Supreme Court recently upheld the first-ever Federal ban
			 on abortion, which has no exception to protect a woman’s health. The majority
			 decision in Gonzales v. Carhart and Gonzales v. Planned Parenthood Federation
			 of America permits the government to interfere with a woman’s right to choose
			 to terminate a pregnancy and effectively overturns a core tenet of Roe v. Wade
			 by abandoning more than 30 years of protection for women’s health. Dissenting
			 in that case, Justice Ginsburg called the majority's opinion
			 alarming, and stated that, [f]or the first time since
			 Roe, the Court blesses a prohibition with no exception safeguarding a woman's
			 health. Further, she said, the Federal ban and the Court’s
			 defense of it cannot be understood as anything other than an effort to chip
			 away at a right declared again and again by this Court..
			(10)Legal and
			 practical barriers to the full range of reproductive services endanger women’s
			 health and lives. Incremental restrictions on the right to choose imposed by
			 Congress and State legislatures have made access to abortion care extremely
			 difficult, if not impossible, for many women across the country. Currently, 87
			 percent of the counties in the United States have no abortion provider.
			(11)While abortion
			 should remain safe and legal, women should also have more meaningful access to
			 family planning services that prevent unintended pregnancies, thereby reducing
			 the need for abortion.
			(12)To guarantee the
			 protections of Roe v. Wade, Federal legislation is necessary.
			(13)Although Congress
			 may not create constitutional rights without amending the Constitution,
			 Congress may, where authorized by its enumerated powers and not prohibited by
			 the Constitution, enact legislation to create and secure statutory rights in
			 areas of legitimate national concern.
			(14)Congress has the
			 affirmative power under section 8 of article I of the Constitution and section
			 5 of the 14th amendment to the Constitution to enact legislation to facilitate
			 interstate commerce and to prevent State interference with interstate commerce,
			 liberty, or equal protection of the laws.
			(15)Federal protection
			 of a woman's right to choose to prevent or terminate a pregnancy falls within
			 this affirmative power of Congress, in part, because—
				(A)many women cross
			 State lines to obtain abortions and many more would be forced to do so absent a
			 constitutional right or Federal protection;
				(B)reproductive
			 health clinics are commercial actors that regularly purchase medicine, medical
			 equipment, and other necessary supplies from out-of-State suppliers; and
				(C)reproductive
			 health clinics employ doctors, nurses, and other personnel who travel across
			 State lines in order to provide reproductive health services to
			 patients.
				3.DefinitionsIn this Act:
			(1)GovernmentThe
			 term government includes a branch, department, agency,
			 instrumentality, or official (or other individual acting under color of law) of
			 the United States, a State, or a subdivision of a State.
			(2)StateThe
			 term State means each of the States, the District of Columbia, the
			 Commonwealth of Puerto Rico, and each territory or possession of the United
			 States.
			(3)ViabilityThe
			 term viability means that stage of pregnancy when, in the best
			 medical judgment of the attending physician based on the particular medical
			 facts of the case before the physician, there is a reasonable likelihood of the
			 sustained survival of the fetus outside of the woman.
			4.Interference with
			 reproductive health prohibited
			(a)Statement of
			 policyIt is the policy of the United States that every woman has
			 the fundamental right to choose to bear a child, to terminate a pregnancy prior
			 to fetal viability, or to terminate a pregnancy after fetal viability when
			 necessary to protect the life or health of the woman.
			(b)Prohibition of
			 interferenceA government may not—
				(1)deny or interfere
			 with a woman’s right to choose—
					(A)to bear a
			 child;
					(B)to terminate a
			 pregnancy prior to viability; or
					(C)to terminate a
			 pregnancy after viability where termination is necessary to protect the life or
			 health of the woman; or
					(2)discriminate
			 against the exercise of the rights set forth in paragraph (1) in the regulation
			 or provision of benefits, facilities, services, or information.
				(c)Civil
			 actionAn individual aggrieved by a violation of this section may
			 obtain appropriate relief (including relief against a government) in a civil
			 action.
			5.SeverabilityIf any provision of this Act, or the
			 application of such provision to any person or circumstance, is held to be
			 unconstitutional, the remainder of this Act, or the application of such
			 provision to persons or circumstances other than those as to which the
			 provision is held to be unconstitutional, shall not be affected thereby.
		6.Retroactive
			 effectThis Act applies to
			 every Federal, State, and local statute, ordinance, regulation, administrative
			 order, decision, policy, practice, or other action enacted, adopted, or
			 implemented before, on, or after the date of enactment of this Act.
		
